900 South Capital of Texas Hwy Las Cimas IV, Fifth Floor Austin, Tx 78746-5546 Phone 512.338.5400 Fax 512.338.5499  www.wsgr.com April 29, 2011 Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention:Melissa Feider, Division of Corporation Finance Re:National Instruments Corporation Form 10-K for fiscal year ended December 31, 2010 Commission File No. 0-25426 Ladies and Gentlemen: On behalf of National Instruments Corporation (the “Company”), we are transmitting the Company’s Memorandum of Response (the “Response Letter”) to the comments of the Staff (the “Staff”) of the Securities and Exchange Commission contained in the Staff’s letter dated April 8, 2011 relating to the Company’s Form 10-K for the fiscal year ended December 31, 2010. If you should have any questions or additional comments regarding the Company’s Response Letter, please do not hesitate to contact the undersigned at (512) 338-5400. Very truly yours, WILSON SONSINI GOODRICH & ROSATI Professional Corporation /s/ J. Robert Suffoletta, Jr. J. Robert Suffoletta, Jr. Enclosure
